           Case: 19-2375 Document:
Case 2:17-cv-10310-VAR-SDD ECF No.61-1   Filed: 03/11/2021
                                   162, PageID.3019           Page: 1 Page 1 of 2 (1 of 2)
                                                      Filed 03/11/21


                            UNITED STATES COURT OF APPEALS
                                 FOR THE SIXTH CIRCUIT
                                100 EAST FIFTH STREET, ROOM 540
   Deborah S. Hunt             POTTER STEWART U.S. COURTHOUSE                 Tel. (513) 564-7000
       Clerk                       CINCINNATI, OHIO 45202-3988               www.ca6.uscourts.gov




                                                  Filed: March 11, 2021

Ms. Miriam J. Aukerman

Mr. Nabih H. Ayad

Ms. Lynne Bernabei

Mr. Subodh Chandra

Mr. Alan R. Kabat

Mr. Daniel S. Korobkin

Mr. Julian Davis Mortenson

Mr. Jason C. Raofield

Ms. Alyson Sandler

Mr. Joshua Paul Waldman

                     Re: Case No. 19-2375, Arab Amer. Civil Rights League, et al v. Donald Trump, et al
                         Originating Case No.: 2:17-cv-10310

Dear Counsel:

   The Court issued the enclosed Order today in this case.

                                                  Sincerely yours,

                                                  s/Amy E. Gigliotti
                                                  Case Management Specialist
                                                  Direct Dial No. 513-564-7012

cc: Ms. Kinikia D. Essix

Enclosure

No mandate to issue
           Case: 19-2375 Document:
Case 2:17-cv-10310-VAR-SDD ECF No.61-2   Filed: 03/11/2021
                                   162, PageID.3020           Page: 1 Page 2 of 2 (2 of 2)
                                                      Filed 03/11/21

                                         Case No. 19-2375

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT

                                             ORDER

ARAB AMERICAN CIVIL RIGHTS LEAGUE, on behalf of itself, its members, and its clients;
AMERICAN CIVIL LIBERTIES UNION OF MICHIGAN, on behalf of itself and its members;
AMERICAN ARAB CHAMBER OF COMMERCE, on behalf of itself and its members; ARAB
AMERICAN & CHALDEAN COUNCIL, on behalf of itself and its members; ARAB
AMERICAN STUDIES ASSOCIATION, on behalf of itself and its members; HEND
ALSHAWISH; SALIM ALSHAWISH; FAHMI JAHAF; KALTUM SALEH, on behalf of
themselves and all others similarly situated

              Plaintiffs - Appellees

v.

DONALD J. TRUMP, President of the United States; U.S. DEPARTMENT OF HOMELAND
SECURITY; U.S. CUSTOMS AND BORDER PROTECTION; U.S. CITIZENSHIP AND
IMMIGRATION SERVICES; U.S. DEPARTMENT OF STATE; U.S. DEPARTMENT OF
JUSTICE; OFFICE OF THE DIRECTOR OF NATIONAL INTELLIGENCE; KEVIN K.
MCALEENAN, Acting Secretary of Homeland Security; MARK A. MORGAN, Senior Official
Performing the Functions and Duties of the Commissioner of U.S. Customs and Border
Protection; KENNETH T. CUCCINELLI, Acting Director of U.S. Citizenship and Immigration
Services; MICHAEL R. POMPEO, Secretary of State; JOSEPH MAGUIRE, Acting Director of
National Intelligence; UNITED STATES OF AMERICA; JEFFREY A. ROSEN, Acting U.S.
Attorney General

              Defendants - Appellants



BEFORE: KETHLEDGE, DONALD, and LARSEN, Circuit Judges;

     Upon consideration of the petition for rehearing filed by appellees Counsel for American

Civil Liberties Union of Michigan, Arab American and Chaldean Council, Arab American

Studies Association, and Kaltum Saleh,

     It is ORDERED that the petition for rehearing be, and it hereby is, DENIED.

                                                  ENTERED BY ORDER OF THE COURT
                                                  Deborah S. Hunt, Clerk


 Issued: March 11, 2021
                                                  ___________________________________
